Citation Nr: 0016346	
Decision Date: 06/20/00    Archive Date: 06/28/00

DOCKET NO.  98-14 332A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Whether the veteran timely perfected his appeal on the issue 
of entitlement to compensation for HIV infection, claimed as 
a result of a blood transfusion at a VA medical facility.


REPRESENTATION

Appellant represented by:	Jewish War Veterans of the 
United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

R. A. Seaman, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1967 to November 
1971.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 1998 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California, which determined that the veteran had not 
perfected a timely substantive appeal to a rating decision of 
July 15, 1996.

In a February 2000 decision, the RO denied reopening the 
veteran's claim for compensation under 38 U.S.C.A. § 1151, 
holding that new and material evidence had not been 
submitted.  The record reflects that the veteran has not 
filed a notice of disagreement with that decision.  A 
claimant's timely filed notice of disagreement initiates an 
appeal of an adjudicative determination by the agency of 
original jurisdiction and expresses the desire to contest the 
result of such an adjudication.  As the veteran has not 
addressed the issue of whether new and material evidence has 
been submitted to reopen his claim of entitlement to 
compensation under 38 U.S.C.A. § 1151 in either a notice of 
disagreement or in any other communication received since the 
February 2000 decision, the issue of entitlement to the same 
is not now before the Board.  See 38 C.F.R. §§ 20.200, 20.201 
(1999).

The veteran appeared at a personal hearing before the RO in 
March 1999.  A transcript of that hearing is of record.


FINDINGS OF FACT

1.  When the veteran submitted his claim in March 1996 for 
compensation under 38 U.S.C.A. § 1151 for exposure to HIV 
secondary to a blood transfusion, his address of record was 
General Delivery, Long Beach, California.

2.  By a rating decision dated July 15, 1996, the veteran's 
claim under 38 U.S.C.A. § 1151 was denied; that decision was 
initially mailed to the veteran, along with notice of his 
appellate rights, to his General Delivery address on August 
7, 1996; a copy of the same decision was again mailed to the 
veteran on August 26, 1996.  

3.  On February 13, 1997, the RO received the veteran's 
notice of disagreement to the denial of his section 1151 
claim; the veteran listed his address as General Delivery, 
Long Beach, California.

4.  A statement of the case was mailed to the veteran at his 
General Delivery address on February 14, 1997.

5.  In September 1998, the veteran filed a request for an 
extension of the time in which file a substantive appeal; 
that request was not received by the RO within one year from 
the date the veteran was initially notified that his claim 
was denied.

6.  A substantive appeal was not received within one year 
from the date the veteran was initially notified that his 
claim was denied.


CONCLUSION OF LAW

The veteran did not timely perfect an appeal to the rating 
decision dated July 15, 1996.  38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. §§ 20.200, 20.302 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

In September 1995, the RO awarded the veteran entitlement to 
nonservice-connected VA pension under the provisions of 
38 C.F.R. § 3.321.  That decision was based on medical 
evidence showing that the veteran was diagnosed with HIV in 
1992.

In March 1996, the veteran filed a claim for compensation 
under 38 U.S.C.A. § 1151 for HIV infection.  In essence, the 
veteran contended that he received HIV contaminated blood 
during blood transfusions which were allegedly needed as a 
result of a complications with blood loss during a 
tonsillectomy at a VA Hospital in April 1975.  

The RO denied the veteran's section 1151 claim in a rating 
decision dated July 15, 1996.  The RO held that although the 
medical records showed the veteran lost an estimated one 
liter of blood while undergoing a tonsillectomy at a VA 
hospital in April 1975, there was no evidence showing that 
the veteran ever received a blood transfusion at a VA medical 
facility.  On August 7, 1996, the RO notified the veteran of 
the decision by mailing him a copy of the decision along with 
and notice and explanation of his appellate rights.  The 
record reflects that the veteran's address at that time, and 
the address to which the notification was mailed, was General 
Delivery, Long Beach, California.  

The July 1996 decision was confirmed and continued by a 
rating decision dated August 16, 1996.  The RO notified the 
veteran of the decision continuing the denial of his claim by 
mailing him a copy of the decision, along with and notice and 
explanation of his appellate rights, to his General Delivery 
address on August 26, 1996. 

In December 1996, the veteran initiated an appeal of the 
August 1996 decision by filing a timely notice of 
disagreement.  The RO responded by issuing a statement of the 
case, which was mailed to the veteran's General Delivery 
address on February 14, 1997.  The record reflects that the 
statement of the case was not returned to the RO as 
undeliverable.

In June 1998, the veteran informed VA that he would be moving 
home to Ireland, and provided a new address where he could be 
reached in Limerick, Ireland.  The record reflects, by the 
veteran's own statements, that he spent only two days in 
Ireland before returning to California.  In July 1998, the 
veteran submitted a statement in support of his claim (VA 
Form 21-4138), reporting that he could not "answer to [his] 
claim" prior to July 1998 as he was in a VA medical facility 
in Los Angeles, California, "from January 1997 through 
December 1997" for treatment relating to a nervous 
breakdown.  In September 1998, the veteran contacted the RO 
and reported that his service representative had not received 
any of the RO's correspondence relating to his appeal.

On September 21, 1998, the veteran filed a request of an 
extension of time in which to prepare his appeal.  He also 
reported that he did not receive his copy of the RO's 
statement of the case until approximately early September 
1998, as it was mailed to Ireland, and a relative in Ireland 
then forwarded it to him.

In a letter dated in October 1998, the RO informed the 
veteran that his appeal was no longer active, as the rating 
decision of August 1996 had become final due to his failure 
to file a timely substantive appeal.  The veteran was also 
informed that he would need to submit new and material 
evidence in order to reopen his claim since the initial 
denial of his claim had become final.  

At the personal hearing in March 1999, the veteran testified 
that he did not receive the February 1997 statement of the 
case because he was "in the VA [hospital] in Long Beach" 
for gall bladder surgery that was performed in November 1996.  
He reported that he lived in an apartment in California 
during the one-year appeal period, where he had spent three 
months recuperating immediately after the gall bladder 
surgery.  He stated that he had picked up the monthly VA 
pension payments which were mailed to his General Delivery 
address during that time.  He testified that he was in the 
psychiatric unit of a VA facility in Long Beach for a short 
time in 1997.

On March 12, 1999, and March 23, 1999, the RO forwarded 
copies of the February 1997 statement of the case to the 
veteran's General Delivery address.  The record reflects that 
the RO received the veteran's substantive appeal on September 
2, 1999.

In a September 1999 letter, the RO informed the veteran of 
the dates he was notified of the RO's decisions, the dates 
the RO received the veteran's notice of disagreement and 
substantive appeal, and the time period in which he had to 
perfect his appeal.  The veteran was reminded that he was 
initially notified of the RO's denial of his section 1151 
claim on August 7, 1996; that he initiated an appeal on 
February 13, 1997; and that the veteran's substantive appeal 
was received by the RO on September 2, 1999.  The veteran was 
informed that because his appeal had not been timely 
perfected, new and material evidence would have to be 
submitted to warrant reopening his claim.

Legal Criteria and Analysis

The law provides that questions about timeliness of an appeal 
shall be determined by the Board.  38 U.S.C.A. § 7105(d)(3).  

Pursuant to 38 U.S.C.A. § 7105(a), a request for appellate 
review by the Board of a decision by the RO is initiated by a 
notice of disagreement and completed by a substantive appeal 
after a statement of the case has been furnished.  See 38 
C.F.R. 
§ 20.200.

Except in the case of simultaneously contested claims, a 
claimant, or his or her representative, must file a notice of 
disagreement with a determination by the RO within one year 
from the date that the RO mails notice of the determination 
to him or her.  Otherwise, that determination will become 
final.  38 U.S.C.A. § 7105(c). The date of mailing of the 
statement of the case will be presumed to be the same as the 
date of the statement of the case and the date of mailing the 
letter of notification of the determination will be presumed 
to be the same as the date of that letter for purposes of 
determining whether an appeal has been timely filed.  38 
U.S.C.A. 
§ 7105; 38 C.F.R. § 20.302. 

A substantive appeal consists of a properly completed VA Form 
9 (Appeal to Board of Veterans' Appeals), or correspondence 
containing the necessary information.  Proper completion and 
filing of a substantive appeal are the last actions an 
appellant needs to take to perfect an appeal.  38 U.S.C.A. § 
7105(a); 38 C.F.R. § 20.202 (1999).  The substantive appeal 
should set out specific arguments relating to errors of fact 
or law made by the RO in reaching the determinations being 
appealed.  To the extent feasible, the argument should be 
related to specific items in the statement of the case.  
While the Board must construe such arguments in a liberal 
manner for purposes of determining whether they raise issues 
on appeal, the Board may dismiss any appeal which fails to 
allege specific error of fact or law in the determinations 
being appealed.  38 U.S.C.A. § 7105(d); 38 C.F.R. § 20.202.

After a timely notice of disagreement is filed, the RO is to 
reexamine the claim and determine if additional review or 
development is warranted and, if the matter is not resolved 
to the claimant's satisfaction, issue a statement of the 
case.  38 U.S.C.A. 
§ 7105(d); 38 C.F.R. §§ 19.26, 19.29, 19.30 (1999).  Once a 
statement of the case is issued, the claimant must then file 
a substantive appeal within 60 days from the date the 
statement of the case is mailed or within the remainder of 
the one-year time period from the date of mailing of notice 
of the initial determination being appealed, whichever period 
ends later.  38 U.S.C.A. § 7105(d)(3); 38 C.F.R. § 20.302(b).  

A response which is postmarked prior to expiration of the 
applicable time limit will be accepted as having been timely 
filed.  However, in the event that the postmark is not of 
record, the postmark date will be presumed to be five days 
prior to the date of receipt of the document by VA, excluding 
Saturday, Sunday and any legal holiday. 38 C.F.R. § 20.305 
(1999).

A request for an extension of the 60-day period for filing a 
substantive appeal may be submitted for good cause.  The 
request for such an extension should be in writing and must 
be submitted prior to the expiration of the time limit for 
filing the substantive appeal.  38 U.S.C.A. § 7105(d)(3); 38 
C.F.R. §§ 20.202, 20.303 (1999).  The request for extension 
must be filed with the VA office from which the claimant 
received notice of the determination being appealed, unless 
notice has been received that the applicable records have 
been transferred to another VA office.  A denial of a request 
for extension may be appealed to the Board.  38 C.F.R. § 
20.303.

In the absence of clear evidence to the contrary, the law 
presumes the regularity of the administrative process.  
Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (citing 
Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992)).  There is 
a presumption of regularity that government officials have 
properly discharged their official duties.  See United States 
v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926); 
Saylock v. Derwinski, 3 Vet. App. 394 (1992).  Notification 
for VA purposes is a written notice sent to the claimant's 
last address of record.  See 38 C.F.R. § 3.1(q) (1999).  

In the instant case, the Board notes that one year from the 
date of February 14, 1996, was the latest of the two dates 
afforded by VA laws and regulations in which the veteran had 
to timely perfect an appeal as to the denial of his claim for 
compensation under 38 U.S.C.A. § 1151.  See 38 U.S.C.A. § 
7105(d)(3); 38 C.F.R. § 20.302(b).

The Board concurs with the RO that the claims file is 
negative for evidence showing that the veteran did not 
receive the statement of the case, substantive appeal form, 
and instructions on how to perfect his appeal that was mailed 
to his General Delivery address on February 14, 1997.  Except 
for the one occasion when the veteran informed the RO that he 
was moving to Ireland, he has consistently reported that his 
address was General Delivery, Long Beach, California.  
Inasmuch as the veteran's June 1998 contact with the RO 
regarding relocation to Ireland occurred in June or July 
1998, that information is not pertinent to the issue on 
appeal since that contact occurred well after the expiration 
of the appeal period applicable to the instant case.  
Additionally, the Board notes that, even if the veteran had 
relocated to Ireland during the applicable appeal period, 
such relocation would not have affected the outcome of the 
instant appeal.  This finding is based on the veteran's 
testimony that he traveled to Ireland for only two days 
before returning to California.  Thus, there is no showing 
that he "relocated" to Ireland for a period of time that 
would have prevented his receipt of the statement of the case 
and notice of his appellate rights.  

Significantly, the veteran reported that he was able to pick 
up his VA pension payments during the appeal period pertinent 
to the instant case.  There is no evidence of record 
indicating that the statement of the case, or any other 
communication mailed to the veteran at his General Delivery 
address, was returned by the U.S. Postal Service to the RO as 
undeliverable to that address.  Additionally, the veteran's 
contention that his service representative did not receive 
copies of the correspondence regarding the instant appeal is 
contradicted by the fact that all such correspondence 
indicates that a copy of each decision and/or letter mailed 
to the veteran was forwarded to the representative listed on 
the title page of this decision.  On the facts of this case, 
the Board finds that the presumption of regularity that 
government officials have properly discharged their official 
duties has not been rebutted by clear evidence to the 
contrary. See Mindenhall, 7 Vet. App. at 274; United States 
v. Chemical Foundation, Inc., 272 U.S. at 14-15; Saylock, 3 
Vet. App. 394.  

Further, the Board finds that the evidence in this case 
contradicts the veteran's contention that he was unable to 
pick up his mail because he was admitted to a hospital, or 
was otherwise prevented from receiving mail during 
convalescence from either gall bladder surgery or a nervous 
breakdown.  Although the veteran testified that his gall 
bladder was removed in November 1996, and that his 
convalescence therefrom prevented him from picking up his 
mail, the medical evidence of record reflects that said 
surgery was performed in November 1997, beyond the expiration 
of the appeal period established in the instant case.  The 
Board recognizes the evidence showing that the veteran 
received medical treatment on an outpatient basis between 
August 1996 and August 1997.  However, that evidence fails to 
establish that he was hospitalized for any disorder, or was 
otherwise convalescing either in a hospital or at home, for 
such a period of time that would have prevented him from 
receiving correspondence mailed to his General Delivery 
address. 

The evidence is also clear that the veteran's application for 
an extension of time in which to file a substantive appeal is 
also invalid due to lack of timeliness.  As noted above, a 
request for such an extension is only timely if it is 
submitted prior to the expiration of the time limit for 
filing the substantive appeal.  As the veteran's request for 
an extension of time in which to file a substantive appeal 
was submitted in September 1998, it was not received prior to 
the deadline of one year from February 14, 1996.


ORDER

Inasmuch as the veteran did not timely file a substantive 
appeal to the rating decision dated July 15, 1996, the 
benefit sought on appeal is denied.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

 

